
	

114 S1037 IS: To expand the provisions for termination of mandatory purchase requirements under the Public Utility Regulatory Policies Act of 1978.
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1037
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2015
			Mr. Risch introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To expand the provisions for termination of mandatory purchase requirements under the Public
			 Utility Regulatory Policies Act of 1978.
	
	
 1.Recognition of State determinationsSection 210(m) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–3(m)) is amended—
 (1)by redesignating paragraphs (3), (4), (5), (6), and (7) as paragraphs (4), (5), (6), (7), and (8), respectively;
 (2)by inserting after paragraph (2) the following:  (3)State DeterminationAfter the date of enactment of this paragraph, no electric utility shall be required to enter into a new contract or obligation to purchase electric energy from a qualifying cogeneration facility or a qualifying small power production facility under this section if the State regulatory agency having ratemaking authority over the electric utility has determined that the electric utility has no need to acquire additional generation resources in order to meet its obligation to serve customers in the public interest.; 
 (3)in paragraph (4) (as so redesignated)— (A)in the second sentence, by striking of this subsection; and
 (B)by inserting or in paragraph (3) after paragraph (1) each place it appears; and (4)in paragraph (5) (as so redesignated)—
 (A)in the first sentence, by striking paragraph (3) and inserting paragraph (4); (B)in the second sentence, by striking of this subsection; and
 (C)by inserting or in paragraph (3) after paragraph (1) each place it appears.  